The grounds assigned for a re-argument were fully considered by the court in its opinion. Where there is an express contract, as there was in this case, there is *Page 468 
no room for an implied contract. The only claim which the plaintiff had against the town was such as arose under and in connection with his written contract to build the school-house. And as it appears by his own admissions, both oral and written, that this claim has been fully settled and paid, there can be no such thing as an implied promise to pay him any damages suffered by reason of the delay on the part of the town to select a site for the building. If he sustained any such damages, he should have claimed them under the contract; and as he did not, he has precluded himself from now making such a claim. The only relations which subsisted between the plaintiff and the town were those which arose out of said contract: and when those relations ceased, as they did when that contract was fully performed by the town, all of his legal claims against it became fully satisfied.
As we can see no possible ground upon which the action can be maintained, the motion for re-argument is denied.